Exhibit 10.1

 

AMENDMENT TO CREDIT AGREEMENT AND NOTE

 

 

                This Amendment (“Amendment”) to the September 27, 1999 Credit
Agreement between K-TEL INTERNATIONAL, INC., a Minnesota corporation with
offices located at 5555 Pioneer Creek Drive, Maple Plain, Minnesota  55359 (the
“Borrower”) and K-5 LEISURE PRODUCTS, INC., a Nevada corporation with offices
located at 220 Saulteaux Crescent, Winnipeg, Canada (the “Lender”) and the
$8,000,000 Promissory Note from the Borrower to the Lender dated September 27,
1999 (the “Note”) is made as of February 12, 2002.

 

RECITALS

 

                The Borrower and the Lender desire to amend the Agreement and
Note as provided in this Amendment.

 

                NOW, THEREFORE, for good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Borrower and the Lender
agree as follows:

 

                                               
1.                                       Definitions.  Unless otherwise defined
herein, capitalized terms used herein shall have the meanings given to them in
the Agreement.

 

                                               
2.                                       Amendment to Agreement.

 

                                                                                               
a.                                       The definition of Guaranty is amended
to include K-Tel Entertainment, Inc. as a Guarantor on the Guaranty.

 

                                                                                               
b.                                      Section 1.10 is amended by replacing
“November 20, 2001” with “July 20, 2005.”

 

                                               
3.                                       Amendment to Note.   The Note is
amended by extending the maturity date to July 20, 2005.

 

                                               
4.                                       Default Acknowledgment.

 

                                                                                               
a.                                       The parties acknowledge that the
Borrower is in default under Section 8.1.D. of the Agreement because an Event of
Default has occurred under the Foothill Agreement.

 

                                                                                               
b.                                      The parties acknowledge and agree that
to the extent the Borrower has any claims against the Lender due to or relating
to the Borrower’s non-compliance or defaults of any terms of the Loan Agreement
and Amendments which occurred prior to the date of this Agreement, the Borrower
releases the Lender from any and all such claims.

1

--------------------------------------------------------------------------------


 

                                               
5.                                       Security.  The Borrower and the Lender
confirm that the Borrower’s obligations under the Agreement (including this
Amendment) and the Note are secured by the Security Agreement and the Stock
Security Agreement, as defined in the Agreement.

 

                                               
6.                                       Borrower’s Warranties.  The Borrower
warrants that:  (1) each representation, warranty and covenant made by it in the
Agreement, is true and correct on the date hereof with the same effect as if
made on such date; and (2) as of the date hereof it is not in default under the
Agreement or the Notes, nor has any event occurred which with notice or lapse of
time or both would result in such a default.

 

                                               
7.                                       Waiver.  Notwithstanding any provision
of this Agreement to the contrary, no provision of this Agreement is intended,
or shall be construed, to be a waiver by the Lender of any rights or remedies
that the Lender may have due to the occurrence of any default under the
Agreement or the Note that may have occurred heretofore or which may occur
hereafter.

 

                                               
8.                                       Borrower’s Representations.  The
Borrower hereby represents and warrants that (a) as of the date hereof, the
Borrower has no defenses or rights of setoff against the enforcement by the
Lender of the Borrower’s obligations under the Agreement or the Note, (b) no
events have occurred which, with the giving of notice or passage of time, or
both, would entitle the Borrower to any such defenses or rights of setoff, and
(c) the parties executing this Amendment on behalf of the Borrower are duly
authorized and empowered to do so.

 

                                               
9.                                       Interpretation.  This Amendment shall
be construed with and as part of the Agreement.  In the event of any conflict
between the terms of the Agreement and this Amendment, the terms of this
Agreement shall be deemed to supersede and control.

 

                                               
10.                                 Incorporation of Terms.  The parties agree
that except as specifically modified by this Amendment, all of the terms and
conditions of the Agreement and all documents related thereto shall remain in
full force and effect.

 

                                                IN WITNESS WHEREOF, this
Amendment has been executed as of the day and year first above written.

 

 

 

 

 

 

K-TEL INTERNATIONAL, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By

/s/ Dennis Ward

 

 

 

 

 

Its

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

K-5 LEISURE PRODUCTS, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By

/s/ Philip Kives

 

 

 

 

 

Its

President

 

2

--------------------------------------------------------------------------------